DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  With respect to Applicant’s remarks directed to the drawings, no new drawings have been filed.  The Examiner reiterates that no new depictions showing a receiver, not as originally filed, may be added to the application.  Applicant’s remarks make a general statement that Ferrell [585] or Mangano [260] alone or in combination do not disclose or suggest a removable decorative embellishment that is received by a decorative embellishment receiver.  The Examiner notes that Ref. [260] discloses that 230 may be adorned with square diamonds and round diamonds.  Additionally, Ref. [260] discloses that in jewelry, there are a wide variety of shapes, sizes, finishes and designs that may be used where parts are interchanged.  
Applicant did not seem to argue Ferrell in view of Panopoulos [710], unless there was a typographical error on page 9 of the response 10/26/2022.  The Examiner notes that Ref. [710] teaches an exchangeable decorative structure with a coupler.  Applicant’s remarks are not persuasive.  Further interpretation is set forth below in the action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the decorative embellishment receiver is selected from a group comprising magnets, snaps, buttons, hook and loop and combinations thereof, and said decorative embellishment comprises at least one fastener to attach to said decorative embellishment receiver must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that the receiver itself, as best understood, is not one of the claimed list.  The Examiner notes that no new depictions/embodiments showing a receiver that was not as originally filed should be added.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19, and 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (U.S. 5,687,585) [585] in view of Panopoulos (U.S. 2012/0324710 A1) [710].
Regarding Claim 1, Reference [585] discloses a jewelry and fashion apparatus comprising: a top member (34) and a bottom member (36), each of said members comprising at least one top surface, at least one internal surface, opposing ends and at least one side wall, said top member and said bottom member are movably and pivotally attached to one another;
a resilient material (30, 32) situated within at least one internal surface of one of said members, at least one of said side walls of one of said members comprises at least two apertures (26, 28) situated on opposing ends of one of said members; 
a closing mechanism (54, 56) designed to secured said first and second members to one another, said resilient material is designed to hold a portion of an article (60); but does not explicitly disclose a removable decorative embellishment that is received by a decorative embellishment receiver located on said top member.
Nevertheless, Reference [710] teaches a decorative embellishment (24, 48) and receiver (46, 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the separation device of Reference [585] with the decorative structure as taught by Reference [710] in order to have exchangeable embellishments or unique decorative structures for aesthetic purposes.
Regarding Claim 2, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material is selected from a group comprising gel, foam, elastomer, rubber, polymer (polymeric), fabric, cotton, cloth, textiles, fibers, elastomers, nylons, polyester, acrylic, elastomeric, and combinations thereof.
Regarding Claim 3, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein at least one of said internal surfaces of one of said top and bottom members comprises a channel (26, 28) extending across opposing ends of one of said members.
Regarding Claim 4, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said channel leads to said two apertures of said side walls of one of said members.
Regarding Claim 5, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient member takes to form of a portion of the article that it is designed to hold.
Regarding Claim 6, the previously made combination of Reference [585] / [710] and reasoning above discloses further comprising at least one article, said article is selected from a group comprising of watch bands, bracelets, earrings, necklaces (necklaces), chains, scarfs, fashion accessories, and combinations thereof.
Regarding Claim 7, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said article has an elongated portion, said channel of said internal surface of one of said members is designed to hold said elongated portion of said article.
Regarding Claim 8, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said apparatus comprises a hinge (38) to allow said top and said bottom members to be pivotally attached to one another.
Regarding Claim 9, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said apparatus has a closed position and an open position.
Regarding Claim 10, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said top member and said bottom member are contacting one another in said closed position.
Regarding Claim 11, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said internal surfaces of said top and bottom members contact one another during said closed position.
Regarding Claim 12, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said top member and said bottom member are moveably situated away from one another and only attached at said hinge during said open position.
Regarding Claim 13, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein a portion of the article is inserted into said resilient material within said internal surface of one of said members and is allowed to extend through said apertures on said sidewall of one of said members in said open position.
Regarding Claim 14, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said first and second members are moveably attached to one another and secured by said closing mechanism during said open position, a portion of the article is secured within said apparatus.
Regarding Claim 15, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material comprises a channel leading to said apertures of said side walls of one of said members, a portion of the article in inserted into said channel of said resilient material within said internal surface of one of said members and is allowed to extend through said apertures on said sidewall of one of said members in said open position.
Regarding Claim 17, the previously made combination of Reference [585] / [710] and reasoning above discloses where said decorative embellishment is selected from a group comprising beads, glitter, molded emblem (star, fish), metal, precious metal, pearl, precious and non- precious stones, glass, frame and combinations thereof.
Regarding Claim 18, Reference [585] discloses the claimed invention, but does not explicitly disclose the closing mechanism is selected from a group comprising of magnets, snaps (resilient snap), buttons, hook and loop and combinations thereof.
Nevertheless, Reference [710] teaches a closing mechanism (32, 28, 34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge of Reference [585] with the resilient biased spring member as taught by Reference [710] in order to have a secure closure of spring bias to prevent disengagement.
Regarding Claim 21, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said decorative embellishment receiver is selected from a group comprising magnets, snaps (snaps), buttons, hook and loop and combinations thereof.
Regarding Claim 22, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said decorative embellishment comprises at least one fastener (46, 48) to attach to said decorative embellishment receiver.
Regarding Claim 23, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said decorative embellishment fastener is selected from a group comprising magnets, snaps (snaps), buttons, hook and loop and combinations thereof.
Regarding Claim 24, the previously made combination of Reference [585] / [710] and reasoning above discloses is designed to adjust the length an article on a user.
Regarding Claim 25, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said article is jewelry with chain, said apparatus is attached to a portion of the chain at a location desired by the user to adjust the length of the chain.
Regarding Claim 26, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said top and bottom members for a clam shell closing and opening mechanism.
Regarding Claim 27, the previously made combination of Reference [585] / [710] and reasoning above discloses a system for adjusting the length of an article worn by a user, said system comprising a plurality of apparati (20a, 20b), each apparatus comprising: a top member and a bottom member, each of said members comprising at least one top surface, at least one internal surface, opposing ends and at least one side wall, said top member and said bottom member are movably and pivotally attached to one another; a resilient material situated within at least one internal surfaces of one of said members, at least one of said side walls of one of said members comprising at least two apertures situated on opposing ends of one of said members; a closing mechanism designed to secured said first and second members to one another, said resilient material is designed to hold a portion of article; and a removable decorative embellishment that is received by a decorative embellishment receiver located on said top member.
Regarding Claim 28, the previously made combination of Reference [585] / [710] and reasoning above discloses further comprising at least one article, said article is selected from a group comprising of watchbands, bracelets, earrings, necklaces, chains, scarfs, fashion accessories, and combinations thereof.
Regarding Claim 29, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said plurality of said apparati are attached to portions of said article.
Regarding Claim 30, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material forms the shape of said article that is secured within said resilient material.
Regarding Claim 31, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material is selected from a group comprising gel, foam, elastomer, rubber, polymer, fabric, cotton, cloth, textiles, fibers, elastomers, nylons, polyester, acrylic, elastomeric, and combinations thereof.
Regarding Claim 32, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material comprises at least one channel, said channel leads to said apertures on said side walls of one of said members, a portion of said article is situated within said channel and extends outwardly through said apertures.
Regarding Claim 33, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein a plurality of apparati are attached on different locations of said article for decorative purposes.
Regarding Claim 34, the previously made combination of Reference [585] / [710] and reasoning above discloses a top member and a bottom member, each of said members comprising at least one top surface, at least one internal surface, opposing ends and at least one side wall, said top member and said bottom member are movably and pivotally attached to one another; a resilient material situated within said internal surfaces of said top and bottom members, said internal surfaces of said top and bottom members comprising a portion of a channel extending across opposing ends of said top and bottom members, said side walls of said top and bottom members comprising portions of at least two apertures situated on opposing ends of one of said members, said portions of said channels leading to said portions of said two apertures; at least one hinge attached to a portion of said top and bottom members, allowing said members to be pivotally attached to one another, said apparatus having an open and closed position; in an open position, said top member and said bottom member are moveably situated away from one another and only attached at said hinge; said top member and said bottom member are contacting one another in said closed position; a closing mechanism designed to secured said first and second members to one another, said channel is designed to hold a portion of article; and a removable decorative embellishment that is received by a decorative embellishment receiver located on said top member.
Regarding Claim 35, the previously made combination of Reference [585] / [710] and reasoning above discloses further comprising at least one article, said article is selected from a group comprising of watches, bracelets, earrings, necklaces, chains, scarfs, fashion accessories, and combinations thereof.
Regarding Claim 36, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said resilient material is selected from a group comprising gel, foam, elastomer, rubber, polymer, fabric, cotton, cloth, textiles, fibers, elastomers, nylons, polyester, acrylic, elastomeric, and combinations thereof.
Regarding Claim 37, the previously made combination of Reference [585] / [710] and reasoning above discloses further comprising decorative embellishment, said decorative embellishment is attached to said outer surface of one of said members and is selected from a group comprising beads, glitter, molded emblem, metal, precious metal, pearl, precious and non-precious stones, glass, frame and combinations thereof.
Regarding Claim 38, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said closing mechanism is selected from a group comprising of magnets, snaps, buttons, hook and loop and combinations thereof.
Regarding Claim 39, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said apparatus is constructed of a material selected from a group comprising metal, precious metal, plastic, glass, rubber, synthetic materials and combinations thereof.
Regarding Claim 40, the previously made combination of Reference [585] / [710] and reasoning above discloses wherein said decorative embellishment comprises at least one fastener to attach to a decorative embellishment receiver.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677